Case 21-96017        Doc 20     Filed 09/13/21 Entered 09/13/21 10:54:30                Desc Main
                                  Document     Page 1 of 2




                                            Appearance
                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                WESTERN DIVISION

  IN RE:                                         )       Chapter 7 Proceeding
                                                 )
  MAURICIO A. LUNA AND                           )       Case No. 20 B 81699
  MARISOL LUNA,                                  )
                                                 )       Honorable Thomas M. Lynch
           Debtor.                               )


  Rodrigo Martinez Torres, Dario                 )
  Aguilera Rendon, Luis Alfredo                  )
  Gamboa Marrero, Melquiades                     )
  Barron Sandoval, Omar Alonso                   )
                                                         Adv. Pro. No. 21-96017
  Esquivel Beltran, Brian Flores                 )
  Gonzalez, Gerardo Martinez                     )
  Hernandez, Angel Valentin Estrella             )
  Diaz, Gerardo Santillan Hernandez,             )
  Arturo Jasso Villalpando, Gerardo              )
  Garcia Roldan, Manuel de Jesus                 )
                                                 )
  Sandoval Medina, Jose Luis Torres
                                                 )
  Salinas, Rogelio Olivares Rodarte,             )
  Martin Castañeda Aranda, Samuel                )
  Hidrogo Ruiz, J Remedios Mares                 )
  Cordova, Guillermo Guevara Mora,               )
  Jose Eliseo Hernandez Aranda,                  )
  Francisco Palos Soto, Edgar Castillo           )
  Torres, Manuel Mora Garcia, Marco              )
  Cuevas Leal, and Felipe Flores                 )
  Garcia,                                        )
                                                 )
                                                 )
           Plaintiffs,
                                                 )
                                                 )
           v.                                    )
                                                 )
  Mauricio Luna, Alpha Agricultural              )
  Builders Inc., Spartans Agricultural           )
  Builders Inc.,                                 )
                                                 )
           Defendants.                           )
                                                 )

         I, the undersigned, file my appearance as one of the attorneys for plaintiffs in the above-
 referenced adversary proceeding.
Case 21-96017      Doc 20   Filed 09/13/21 Entered 09/13/21 10:54:30   Desc Main
                              Document     Page 2 of 2


                                         /s/ Alexandra Reed
                                           Alexandra Reed
 Alexandra Reed (ARDC No. 6327481)
 Legal Aid Chicago
 120 S. LaSalle St., Ste. 900
 Chicago, IL 60603
 (312) 423-5907
 areed@legalaidchicago.org

 COUNSEL FOR THE PLAINTIFFS



  Alexandra Reed

  Dated:        September 13, 2021
